DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/17/20 and 3/15/21 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fixed first lens group of Claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim states in part “the focusing lens group disposed in a most image side in the image side focusing lens group”, it is unclear if applicant is referring to the lens group at the most image side of the variable magnification lens or the entire image side focusing lens group or an undefined subset of the image side focusing lens group (not supported by the specification or drawings).  For examination purposes, the claim will be treated as the entire image side focusing lens group. 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim states in part “at least one lens component in a more image side than the focusing lens group disposed in the most image side in the image side focusing lens group.  It is not clear whether this one lens component is at the image side of the focusing lens group or if it is a completely separate lens outside the group but closer to the image.  For examination purposes it will be treated as its own separate group outside of the image side focusing lens group that is disposed closer to the image than the focusing lens group.  
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim states in part “an absolute value of a movement amount of the focusing lens group disposed on the most object side in said image side focusing lens group”.  It is unclear if the applicant is referring to the object side focusing group or the image side focusing group or an undefined subset of the 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim states in part “the focusing lens group disposed in the most image side in said image side focusing lens group.” It is unclear if the applicant is claiming the lens group at the most image side of the variable magnification lenses or the entire image side focusing group or an undefined subset of the image side focusing lens group (not supported by the specification or drawings).   For examination purposes the claim will be treated as the entire image side focusing group.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim states in part “the focusing lens group disposed in the most object side in said image side focusing lens group.” It is unclear if the applicant is referring to the object side focusing group or the image side focusing group or an undefined subset of the image side focusing lens group (not supported by the specification or drawings).  For examination purposes the claim will be treated as the image side focusing lens group.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 12-13, 15-17, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshinaga et al. (US 2012/0105683). 
Regarding Claim 1: Yoshinaga teaches a variable magnification optical system comprising a plurality of lens groups (fig 5, example 2); upon varying a magnification, a distance between respective lens groups in said plurality of lens groups being varied (fig 5); said plurality of lens groups comprising an object side focusing lens group which is moved upon carrying out focusing (G4) and at least one image side focusing lens group disposed in a more image side than the object side focusing lens group and moved with a trajectory differing from that of the object side focusing lens group (G5) upon carrying out the focusing (fig 5); and satisfying the conditional expressions: 0.70<IfF1I / IfF2I<1.90 (1.36, table 7) and 0.2 <BFw/fw<2.0 (0.98, table 7).  
Regarding Claim 2: Yoshinaga discloses the invention as described in Claim 1 and further teaches wherein the object side focusing lens group has positive refractive power (fig 5, G4). 
Regarding Claim 3: As best understood, Yoshinaga discloses the invention as described in Claim 1 and further teaches wherein the focusing lens group disposed in a most image side in the image side focusing lens group has positive refractive power (fig 5, G5).  
Regarding Claim 4: Yoshinaga discloses the invention as described in Claim 1 and further teaches wherein said object side focusing lens group is composed of two lens components (¶90, L8+9 is cemented). 
Regarding Claim 5: Yoshinaga discloses the invention as described in Claim 1 and further teaches wherein said image side focusing lens group is composed of one lens component (¶91). 
Regarding Claim 6: Yoshinaga discloses the invention as described in Claim 1 and further teaches at a most object side, a first lens group that is fixed upon carrying out focusing (fig 5, G1). 
Regarding Claim 8: As best understood, Yoshinaga discloses the invention as described in Claim 1 and further teaches at least one lens component in a more image side than the focusing lens group disposed in the most image side in the image side focusing lens group (G6) and satisfying the conditional expression: 0.05< (-fRN)/ft <4.50 (1.40, tables 5&7).  
Regarding Claim 12: Yoshinaga discloses the invention as described in Claim 6 and further satisfies the conditional expression 0.40 < lfF1l / lf1l <2.6 (1.2, table 7).
Regarding Claim 13:
Regarding Claim 15: Yoshinaga discloses the invention as described in Claim 1 and further teaches an aperture stop (A) and said object side focusing lens group being disposed in a more image side than said aperture stop (fig 5).  
Regarding Claim 16: Yoshinaga discloses the invention as described in Claim 1 and further satisfies the conditional expression 0.10 < lfF1l / lftl <3.00 (1.10, table 7).
Regarding Claim 17: As best understood, Yoshinaga discloses the invention as described in Claim 1 and further satisfies the conditional expression 0.10 < lfF2l / lftl <3.00 (0.81, table 7).
Regarding Claim 20: Yoshinaga discloses the invention as described in Claim 1 and further satisfies the conditional expression 15.0°  < ωw < 85.0° (19.5, table 8).
Regarding Claim 21: Yoshinaga discloses the invention as described in Claim 1 and further teaches an optical apparatus comprising a variable magnification optical system according to Claim 1 (¶171).  
Regarding Claim 22: The variable optical lens system manufactured as described corresponds to the apparatus of Claim 1, see the rejection above.  

Claims 1, 3-9, 12-17, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imaoka (US 2016/0209632), cited by applicant. 
Regarding Claim 1: Imaoka teaches a variable magnification optical system comprising a plurality of lens groups (fig 13a-fourth embodiment-E41) and 23a- seventh embodiment-E72); upon varying a magnification, a distance between respective lens groups in said plurality of lens groups being varied (fig 13a and 23a); said plurality of lens groups comprising an object side focusing lens group which is moved upon carrying out focusing (G4) and at least one image side focusing lens group disposed in a more image side than the object side focusing lens group and moved with a trajectory differing from that of the object side focusing lens group (G5) upon carrying out the focusing (fig 13a and 23a); and satisfying the 
Regarding Claim 3: As best understood, Imaoka discloses the invention as described in Claim 1 and further teaches wherein the focusing lens group disposed in a most image side in the image side focusing lens group has positive refractive power (G5, E4 and G5, E7).  
Regarding Claim 4: Imaoka discloses the invention as described in Claim 1 and further teaches wherein said object side focusing lens group is composed of two lens components (¶131, E4 and ¶156, E7). 
Regarding Claim 5: Imaoka discloses the invention as described in Claim 1 and further teaches wherein said image side focusing lens group is composed of one lens component (¶132, E4 and ¶157, E7). 
Regarding Claim 6: Imaoka discloses the invention as described in Claim 1 and further teaches at a most object side, a first lens group that is fixed upon carrying out focusing (fig 23a, G1). 
Regarding Claim 7: Imaoka discloses the invention as described in Claim 6 and further satisfies the conditional expression 0.60 < (-f1N) / lf1l <1.80 (1.77, E7).  
Regarding Claim 8: As best understood, Imaoka discloses the invention as described in Claim 1 and further teaches at least one lens component in a more image side than the focusing lens group disposed in the most image side in the image side focusing lens group (G6) and satisfying the conditional expression: 0.05< (-fRN)/ft <4.50 (0.12, E4 and 0.47, E7).  
Regarding Claim 9: As best understood, Imaoka discloses the invention as described in Claim 1 and further satisfies the conditional expression MTF1/MTF2 <5.0 (0.57, E7).  
Regarding Claim 12: Imaoka discloses the invention as described in Claim 6 and further satisfies the conditional expression 0.40 < lfF1l / lf1l <2.6 (0.42, E4 and 0.54, E7).
Regarding Claim 13: Imaoka discloses the invention as described in Claim 6 and further satisfies the conditional expression 0.20 < lfF2l / lf1l< 3.8 (0.49, E4 and 0.36, E7).
Regarding Claim 14:
Regarding Claim 15: Imaoka discloses the invention as described in Claim 1 and further teaches an aperture stop (A) and said object side focusing lens group being disposed in a more image side than said aperture stop (¶119 and fig 13a, E4 and ¶155 and fig 23a, E7).  
Regarding Claim 16: Imaoka discloses the invention as described in Claim 1 and further satisfies the conditional expression 0.10 < lfF1l / lftl <3.00 (0.23, E4 and 0.44, E7).
Regarding Claim 17: As best understood, Imaoka discloses the invention as described in Claim 1 and further satisfies the conditional expression 0.10 < lfF2l / lftl <3.00 (0.28, E4 and 0.30, E7).
Regarding Claim 20: Imaoka discloses the invention as described in Claim 1 and further satisfies the conditional expression 15.0°  < ωw < 85.0° (21.0°, E4).
Regarding Claim 21: Imaoka discloses the invention as described in Claim 1 and further teaches an optical apparatus comprising a variable magnification optical system according to Claim 1 (¶16).  
Regarding Claim 22: The variable optical lens system manufactured as described corresponds to the apparatus of Claim 1, see the rejection above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Imaoka (US 2016/0209632), cited by applicant.
Regarding Claim 18: Imaoka discloses the invention as described in claim 1 and further teaches controlling the lateral/transverse magnification of the focusing lens groups (¶179-186) reduce the generation of aberration and keep the lens system compact. Imaoka fails to specifically disclose wherein the following conditional expression is satisfied: | βWF1 | / | βWF2 | < 4.00 where βWF1 denotes a transverse magnification of said object side focusing lens group in the wide angle end state upon focusing on an infinite distance object, and βWF2 denotes a transverse magnification of the focusing lens group In re Aller, 105 USPQ 233.
Regarding Claim 19: Imaoka discloses the invention as described in claim 1, and further teaches controlling the lateral/transverse magnification of the focusing lens groups (¶179-186) reduce the generation of aberration and keep the lens system compact. Imaoka fails to specifically disclose wherein the following conditional expression is satisfied: |βRw| / | βRt | < 4.00 where βRw denotes a composite transverse magnification from said object side focusing lens group to the image plane in the wide angle end state upon focusing on an infinite distance object, and βRt denotes a composite transverse magnification from the object side focusing lens group to the image plane in the telephoto end state upon focusing on the infinite distance object. However, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens, as well at its magnification. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Although the prior art teaches a variable magnification optical system comprising a plurality of lens groups including two focusing lens groups the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claims 10 and 11 including satisfying the conditional expressions 0.45< (-fFN) / lfFl <1.70 and 0.65 <nP/nN <1.103,  including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/28/21


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 References to the fourth embodiment are to figures 13a-c and 40-44 (tables) and corresponding text ¶128-136 for simplification in the rejection
        2 References to the seventh embodiment are to figures 23a-c and 55-58 (tables) and corresponding text ¶153-160 for simplification in the rejection
        3 Re: the cited references - Yoshinaga was 0.25 for both, and Imaoka was 0.38 for both